Citation Nr: 1037380	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  08-27 935	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for posttraumatic stress disorder. 

2.  Entitlement to service connection for a left foot disorder.


WITNESSES AT HEARING ON APPEAL

The Veteran and M.R.


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1961 to September 
1964. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred to 
the Board for appellate review.  

The Veteran's claim for service connection for a psychiatric 
disability has previously been limited to posttraumatic stress 
disorder.  As discussed below, in October 2006, the Veteran 
attempted to reopen a previously denied claim for service 
connection for posttraumatic stress disorder.  The RO denied that 
claim in a May 2007 rating decision, finding that new and 
material evidence had not been submitted.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a claim for service 
connection for a psychiatric disability encompasses all 
psychiatric symptomatology, regardless of how that symptomatology 
is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Nevertheless, the Veteran has not been given adequate notice of 
the need to submit evidence or argument with regard to a 
psychiatric disability other than PTSD, nor has he had an 
opportunity to submit such evidence or argument.  

Thus, in order to afford the Veteran every available 
opportunity, the Board finds that a separate and new claim 
for entitlement to service connection for an acquired 
psychiatric disorder other than PTSD has been raised.   
The Board notes that this claim has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

In August 2010 the Veteran testified at a videoconference hearing 
before a Veterans Law Judge.  A transcript of that proceeding is 
of record and has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
posttraumatic stress disorder and a left foot disorder.  As 
explained below, the Board finds that additional notice must be 
provided to the Veteran and that additional development is 
necessary prior to the adjudication of the claim.  

It appears that the Veteran first claimed entitlement to service 
connection for an acquired psychiatric disorder, specifically 
posttraumatic stress disorder, in the 1970s.  A July 1974 rating 
decision, which is apparently not in the Veteran's claims file, 
denied that claim as "whereabouts unknown."  

Apparently, the Veteran submitted another claim for posttraumatic 
stress disorder in July 2000.  That claim is also not in the 
Veteran's claims file.  It appears that a search was conducted 
for the missing files.  However, it does not appear that the 
Veteran was ever informed that a portion of his claims file had 
not been obtained.  Furthermore, the Board notes that the Veteran 
legally changed his name in 1984.  The Board thus finds that 
additional attempts to locate the missing files should be 
conducted and that the Veteran should be informed as to the 
results of this search.

The first paperwork in the available claims file is a copy of a 
June 2001 rating decision denying entitlement to service 
connection for posttraumatic stress disorder.  That rating 
decision noted that the evidence had not established that a 
stressful experience occurred of the severity which would lead to 
or cause posttraumatic stress disorder and that there was no 
clinical diagnosis of posttraumatic stress disorder.  The Veteran 
did not appeal that decision and it is now final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 
(2009).  Accordingly, new and material evidence is necessary to 
reopen that claim.  38 C.F.R. § 3.156(a) (2009).  

The record shows that in October 2006 the Veteran again filed a 
claim for entitlement to service connection for posttraumatic 
stress disorder.  The record also shows that the Veteran claimed 
entitlement to service connection for a left foot disorder in 
July 2005.  A May 2007 rating decision denied entitlement to 
service connection for both conditions, finding that new and 
material evidence had not been submitted with regard to 
posttraumatic stress disorder, and that there was no evidence 
that the Veteran's current left foot disorder was related to a 
left foot injury demonstrated in service.  The Veteran submitted 
a Notice of Disagreement (NOD) in August 2007.  A Statement of 
the Case (SOC) was issued in August 2008, and the Veteran filed a 
Substantive Appeal (VA Form 9) in September 2008.  

The Board notes that Veteran has not been provided appropriate 
notice.  Kent v. Nicholson, 20 Vet. App. 1 (2006) requires that 
VA notify a veteran of what constitutes "material" evidence in 
the context of his particular claim to reopen and inform the 
veteran as to the basis for the previous denial and what the 
evidence must show in order to reopen his particular claim.  

Furthermore, as indicated above, the record currently before the 
Board consists of a "rebuilt" claims file.  On remand, the RO 
should make additional attempts to obtain the lost claims file so 
that the Board has a complete record upon which to adjudicate the 
appeal.  The Board notes that the Veteran changed his name in 
1984 and that this information should be taken into consideration 
during those attempts.  If the Veteran's original claims file 
cannot be located, the Veteran must be notified of the loss of 
his claims file and provided an opportunity to submit evidence 
and argument and to request VA's assistance in obtaining evidence 
he may have already submitted.  The VA must insure that a 
complete record as possible is created.  

As indicated, the Veteran has also claimed entitlement to service 
connection for a left foot disorder.  The Veteran contends that 
service connection is warranted for that condition because he 
injured his foot in service and believes that the in-service 
injury and his current condition are related.  The Board finds 
that additional development is necessary with respect to this 
claim.  Accordingly, further appellate consideration of this 
issue is also deferred and the claim is remanded to the RO/AMC 
for further consideration.

As indicated, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated by 
service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing:  (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

The Board notes that to date, the Veteran has not been afforded a 
VA examination in connection with this issue, and that the 
evidence of record is insufficient for the Board to render a 
decision.  The Veteran is competent to testify as to the presence 
of observable symptomatology.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  His testimony and the accompanying evidence are 
sufficient to require VA to obtain a medical opinion.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Consequently, 
this matter must be remanded for additional development of the 
medical record pursuant to 38 C.F.R. § 3.159(c)(4).

In order to give the appellant every consideration with respect 
to the present appeal, further development of the case is 
necessary.  This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the appellant 
will be notified when further action on his part is required.  
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to locate the 
Veteran's original claims file, following all 
policies and procedures as provided in the VA 
Adjudication Procedure Manual M21-1MR, and 
making particular note of the Veteran's 1984 
name change.  If the original claims file is 
located, the RO/AMC should consolidate the 
original file with the rebuilt file.  If the 
original claims file is not located, the 
RO/AMC should document all efforts to locate 
the claims file and associate such 
documentation with the rebuilt claims file.  
If the original claims file is not located, 
the RO/AMC should send the Veteran a letter 
informing him that the original claims file 
cannot be located, informing him of what 
evidence is contained in the rebuilt claims 
file and inviting him to submit additional 
evidence.  

2.  The RO/AMC should also provide the 
Veteran with an appropriate VCAA notification 
letter containing the information required by 
Kent for the issue of whether the Veteran has 
submitted new and material evidence to reopen 
the previously denied claim for service 
connection for posttraumatic stress disorder.  

3.  Thereafter, the RO/AMC should schedule 
the Veteran for an appropriate VA examination 
in support of his claim for service 
connection for a left foot disorder.  Any and 
all indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished.  The claims folder should be 
made available to and be reviewed by the 
examiner prior to the examination.  Following 
a thorough evaluation the examiner is asked 
to determine whether or not the Veteran has a 
current left foot disorder.  Furthermore, the 
examiner should opine as to whether it is at 
least as likely as not (i.e., a 50 percent 
probability or greater) that any current left 
foot disorder began in service or is 
proximately due to or the result of service 
or any event or injury in service.  A 
complete rationale for each opinion offered 
must be included in the report and an 
explanation of the principles involved would 
be of considerable assistance to the Board.  
Specifically, that rationale should explain 
the extent to which the opinion is based on 
medical principles and the extent to which it 
is based on the history provided by the 
Veteran.  

4.  When all of the requested development 
above has been completed the case should be 
reviewed based on any additional evidence 
submitted.  If the benefits sought are not 
granted, the Veteran should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

